Case 9:20-cv-80614-RKA Document 5 Entered on FLSD Docket 04/14/2020 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA


 LARRY KLAYMAN


                         Plaintiff

                v.                                   Case Number:      20-cv-80614

 INFOWARS, LLC, et al

                         Defendants.


       PLAINTIFF LARRY KLAYMAN’S NOTICE OF VOLUNTARY DISMISSAL

        Plaintiff Larry Klayman (“Plaintiff Klayman”) hereby voluntarily dismisses the above-

 referenced matter pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(i), without prejudice,

 as there appears, based upon the order of this Court show cause order on today’s date, and prior

 orders with regard to the undersigned counsel’s client Laura Loomer in Loomer v. New York

 Media, LLC et al, 9:19-cv-81555 that this Court cannot be an impartial arbiter.

 Dated: April 14, 2020                                       Respectfully Submitted,


                                                                /s/ Larry Klayman
                                                             Larry Klayman, Esq.
                                                             KLAYMAN LAW GROUP, P.A.
                                                             7050 W. Palmetto Park Road
                                                             Boca Raton FL 33433
                                                             Telephone: (561_558-5336
                                                             Email: leklayman@gmail.com

                                                             Plaintiff Pro Se




                                                 1
Case 9:20-cv-80614-RKA Document 5 Entered on FLSD Docket 04/14/2020 Page 2 of 2




                                       2
